 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRW Carr Division and Oil, Chemical and AtomicWorkers International Union, AFL-CIO, Peti-tioner. Case 10-RC-12639March 7, 1983DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn August 25, 1982, the Regional Director forRegion 10 issued a Decision and Direction of Elec-tion in the above-captioned proceeding in which hefound appropriate a unit containing specified tech-nical employees. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review al-leging, inter alia, that the Regional Director haderred by failing to include all similarly employedtechnical employees in the same unit.On September 23, 1982, the Board by telegraphicorder stayed the election and granted the Employ-er's request for review with respect to the questionof the appropriateness of the unit in which the Re-gional Director directed an election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review,and makes the following findings:The Employer, located in Knoxville, Tennessee,manufactures plated plastic and electro-mechanicalproducts for the automotive and appliance indus-tries. The Petitioner seeks to represent technicalemployees who work in the Employer's electronicslaboratory.' The Regional Director directed anelection in a unit of technical employees limited tothose in the electronics laboratory and the classifi-cation of electro-mechanical product engineer. TheEmployer contends that this unit is inappropriate,urging instead that the only appropriate unit is oneencompassing all technical employees at its Knox-ville facility.When technical employees work in similar jobsand have similar working conditions and benefits,I The Petitioner presently represents the Employer's production andmaintenance employees The Employer's technical and administrative em-ployees are unrepresented, and there is no history of collective bargain-ing for these employees.the only appropriate unit for a group of technicalsmust include all such employees similarly em-ployed. Aerojet General Corporation, 131 NLRB1094 (1961). Here, the record shows that the Em-ployer employs technical employees who were ex-cluded from the unit considered appropriate by theRegional Director.2The record further shows thatthe functions of technicals excluded are closely re-lated to functions performed by those included inthe unit considered appropriate by the RegionalDirector.3And, the record reveals that technicalemployees who were excluded and those who wereincluded receive similar benefits and are subject tocommon personnel policies which are centrally ad-ministered.4In sum, we find that the unit considered appro-priate by the Regional Director does not includeall technical employees who work in similar jobsand have similar working conditions and benefits.Therefore, we hold that the proposed unit of tech-nical employees is inapproriate because it does notinclude all similarly employed employees in thatcategory. As we have found that the unit in whichthe Regional Director directed an election is inap-propriate (and as the Petitioner has made clear thatit does not wish to proceed to an election in a unitother than the one for which it petitioned), weshall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.2 Indeed, the Petitioner does not contend that the employees petitionedfor are the only technicals, nor does the Regional Director's decision findthat the unit in which he directed an election contains all of the Employ-er's technical employees.3 For example, the engineering aide in the electronics department is in-cluded, and the engineering aide in another department of the Employer'soperation is excluded. Yet, the work of the excluded classification is verysimilar to the functions of the included classification. Showing that sometechnical employees perform their duties in another phase of the Employ-er's operation is not enough to establish affirmatively why the segmentedgroup of technical employees should be represented separately. See fn. 4,infro; The Bendix Corporation, Kansas Ciry Division, 150 NLRB 718(1964).4 The Petitioner at the hearing argued that the electronics department'stechnical employees have a common supervisor, work in the same area,perform similar jobs, and do not have a high degree of interchange withother groups of employees. However, it is the Board's policy to grant aunit including some, but not all, technical employees only when the em-ployees in the requested unit possess a sufficiently distinct community ofinterest apart from other technicals to warrant their establishment as aseparate appropriate unit. Whitehead & Kales Company, 196 NLRB Ill1(1972) We do not believe that the record or the Petitioner's argumentsdemonstrate sufficient grounds on which to base a finding that the em-ployees in the requested unit have a distinct community of interest.266 NLRB No. 61326